EXHIBIT 10.5

 

EXECUTION VERSION

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of February 14, 2020, by and among FRANCHISE GROUP INTERMEDIATE L 2, LLC, a
Delaware limited liability company (“Borrower”), the other Loan Parties party
hereto, the Lenders party hereto, and CIBC BANK USA, as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of May 16, 2019 (as the same has been or
may be amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”, and, as amended by this Amendment, the
“Amended Credit Agreement”; capitalized terms used but not defined herein shall
have the meanings given to them in the Amended Credit Agreement);

 

WHEREAS, the Loan Parties wish to amend the Existing Credit Agreement on the
terms set forth herein, and the consent of Required Lenders is required for such
amendments; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
amend the Existing Credit Agreement as provided for herein;

 

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                  Interpretation. This Amendment shall be construed
and interpreted in accordance with the rules of construction set forth in
Sections 1.3, 1.4, 1.5, 1.6 and 1.7 of the Amended Credit Agreement.

 

Section 2.                  Amendments to Existing Credit Agreement. Effective
as of the date first above written, and subject to the satisfaction of the
conditions to effectiveness set forth in Section 3 below, the Existing Credit
Agreement and the exhibits attached thereto are hereby amended as follows:

 

2.1               The definition of “Collateral Documents” now appearing in
Section 1.1 of the Existing Credit Agreement is amended to insert the text “the
GACP Subordination Agreement” after the text reading “each Perfection
Certificate,” where such words appear in such definition.

 

2.2               The definition of “Commitment” now appearing in Section 1.1 of
the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

“Commitment” means, with respect to each Lender, the commitment hereunder of
such Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate outstanding amount not exceeding the amount of
such Lender’s Commitment as set forth on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment in
accordance with Section 10.4(b), as applicable. The aggregate amount of the
Commitments shall be reduced (and accordingly the Commitment of each Lender
shall be reduced based on such Lender’s Applicable Percentage), effective as of
5:00 p.m. on each of the dates set forth in the table below, to the amount
opposite such date. The Commitment of each Lender may be further adjusted from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 10.4. The aggregate amount of the Commitments on the
Sixth Amendment Effective Date is $125,000,000.

 



 

 

 

Aggregate Commitment Reduction Date New Aggregate Commitment Amount February 21,
2020 $105,000,000 February 28, 2020 $90,000,000 March 6, 2020 $80,000,000 March
13, 2020 $70,000,000 March 20, 2020 $60,000,000 March 27, 2020 $50,000,000 April
3, 2020 $40,000,000 April 10 , 2020 $30,000,000 April 17, 2020 $20,000,000 April
24, 2020 $10,000,000 April 30, 2020 $0

 

2.3               The definition of “Consolidated Total Debt” now appearing in
Section 1.1 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of a
Person and its Subsidiaries measured on a consolidated basis as of such date,
but excluding (i) Indebtedness of the type described in clause (d) of the
definition of “Indebtedness” and (ii) for so long as (A) all Liens securing the
FGIH Indebtedness and any claims or obligations against all Loan Parties in
respect of the FGIH Indebtedness are subordinated to the Liens of the Collateral
Documents and the Secured Obligations, respectively, pursuant to the GACP
Subordination Agreement and (B) the FGIH Indebtedness constitutes Indebtedness
of such Person or Subsidiary solely by reason of clause (g) of the definition of
“Indebtedness”, the FGIH Indebtedness.

 

2.4               The definition of “Maturity Date” now appearing in Section 1.1
of the Existing Credit Agreement is amended to delete the phrase “October 2,
2022” now appearing therein and to substitute “April 30, 2020” therefor.

 

2.5               Section 1.1 of the Existing Credit Agreement is amended to
insert the following definitions thereto in alphabetical order:

 

“FGIH Indebtedness” means any Indebtedness of a Person in connection with or in
respect of that certain Credit Agreement, dated as of February 14, 2020, by and
among Franchise Group Intermediate Holdco, LLC, a Delaware limited liability
company, Franchise Group Merger Sub AF, Inc., a Delaware corporation, certain
subsidiaries of Franchise Group Intermediate Holdco, LLC from time to time party
thereto, the lenders from time to time party thereto, GACP Finance Co., LLC, a
Delaware limited liability company, in its capacity as administrative agent, and
Kayne Solutions Fund, L.P., in its capacity as collateral agent.

 

“GACP Subordination Agreement” means that certain Subordination and
Intercreditor Agreement dated as of February 14, 2020, by and among the Loan
Parties, the Administrative Agent, GACP Finance Co., LLC, a Delaware limited
liability company, in its capacity as administrative agent, and Kayne Solutions
Fund, L.P., in its capacity as collateral agent.

 



 2 

 

 

2.6               Section 7.1(a) of the Existing Credit Agreement is amended as
follows:

 

(a)                By restating clause (iv) thereof in its entirety as follows:

 

(iv)       unsecured Indebtedness of the Borrower (but not of any Subsidiary of
the Borrower), incurred prior to April 30, 2020, and solely for the purpose of
acquiring Area Development Rights or Franchise Rights, in an aggregate
outstanding principal amount not to exceed $13,000,000;

 

(b)                By replacing the amount “$15,000,000” appearing in clause (v)
thereof with “$1,825,000”.

 

(c)                By deleting clause (xii) now appearing therein and
substituting “[reserved];” therefor.

 

2.7               Section 7.2 of the Existing Credit Agreement is amended to
delete clauses (e) and (f) now appearing therein and, in each case, to
substitute “[reserved];” therefor.

 

2.8               Section 7.2 of the Existing Credit Agreement is amended to (i)
delete the word “and” now appearing at the end of clause (g) thereof, (ii)
delete the period now appearing at the end of clause (h) thereof, and to
substitute “; and” therefor, and (iii) insert the following clause (i) at the
end thereof:

 

(i)       so long as such Liens are subordinated to the Liens of the Collateral
Documents pursuant to the GACP Subordination Agreement, Liens securing the FGIH
Indebtedness.

 

2.9               Section 7.4 of the Existing Credit Agreement is amended as
follows:

 

(a)                By deleting clauses (g), (n) and (p) now appearing therein
and, in the case of clauses (g) and (n), substituting “[reserved];” therefor,
and in the case of clause (p), substituting “[reserved].” therefor.

 

(b)                By replacing the amount “$35,000,000” appearing in clause (c)
thereof with “$13,500,000”.

 

2.10           Section 7.5 of the Existing Credit Agreement is amended as
follows:

 

(a)                By deleting clause (k) now appearing therein and substituting
“[reserved];” therefor.

 

(b)                By replacing the amount “$5,000,000” appearing in clause (l)
thereof with “$500,000”.

 

2.11           Article 7 of the Existing Credit Agreement is amended to delete
Section 7.6 now appearing therein and to substitute “[Reserved].” therefor.

 

2.12           Section 7.8(e) of the Existing Credit Agreement is amended to
delete the language “or another Non-Loan Party Subsidiary” appearing therein.

 

2.13           Section 7.13 of the Existing Credit Agreement is amended to
insert the following text at the end of such Section:

 

“The Borrower will not, and will not permit Parent or any of its Subsidiaries
to, declare or make, or agree to pay for or make, directly or indirectly, any
payment whatsoever or any purchase, redemption, retirement, acquisition or
defeasance with respect to the FGIH Indebtedness.”

 



 3 

 

 

2.14           Section 8.1 of the Existing Credit Agreement is hereby amended:

 

(a)                By inserting the following text at the end of clause (f)
thereof:

 

“Any obligor under the FGIH Indebtedness shall fail to make any payment (whether
of principal, interest or otherwise and regardless of amount) in respect of the
FGIH Indebtedness when and as the same shall become due and payable (after
giving effect to any applicable notice, cure or grace period).”

 

(b)                By restating clause (g) thereof in its entirety as follows:

 

“(g) Other Cross-Defaults. (i) Any event or condition occurs that results in any
Material Indebtedness or any FGIH Indebtedness becoming due prior to its
scheduled maturity or payment date, or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any FGIH Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness or the FGIH Indebtedness to
become due prior to their scheduled maturity or payment date or to require the
prepayment, repurchase, redemption or defeasance thereof prior to their
scheduled maturity or payment date (in each case after giving effect to any
applicable notice and any applicable cure period), provided that this clause (g)
shall not apply to secured Material Indebtedness that becomes due solely as a
result of the voluntary sale, transfer or other disposition of the property or
assets securing such Indebtedness; or (ii) any Loan Party or any of its
Subsidiaries shall breach or default on any payment obligation constituting a
Swap Agreement Obligation.”

 

(c)                By inserting the following text at the end of clause (q)
thereof:

 

“The provisions of the GACP Subordination Agreement shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the FGIH Indebtedness; or (ii) either Borrower
or any other Loan Party shall, directly or indirectly, disavow or contest in any
manner (A) the effectiveness, validity or enforceability of any of the
provisions of the GACP Subordination Agreement, (B) that the provisions of the
GACP Subordination Agreement exist for the benefit of the Administrative Agent,
the Lenders and the L/C Issuer or (C) that all claims and obligations, if any,
against the Loan Parties in respect of the FGIH Indebtedness, or Liens securing
the same, or proceeds realized from the Collateral of any Loan Party, shall be
subject to any of the provisions of the GACP Subordination Agreement.”

 

Section 3.                  Conditions Precedent. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent
(the date on which such conditions precedent are satisfied, the “Sixth Amendment
Effective Date”):

 

3.1               this Amendment shall have been duly executed by the Borrower,
each other Loan Party, the Administrative Agent and Required Lenders, and
counterparts hereof as so duly executed shall have been delivered to the
Administrative Agent;

 

3.2               the Administrative Agent shall have received (i) a duly
executed copy of the GACP Subordination Agreement, (ii) a duly executed copy of
that certain Limited Guaranty dated as of the date hereof, by B. Riley
Financial, Inc. in favor of the Administrative Agent, and (iii) such additional
certificates, documents and other information as the Administrative Agent shall
reasonably request;

 



 4 

 

 

3.3               the representations and warranties contained in Section 4
below shall be true and correct in all material respects, in each case on and as
of the Sixth Amendment Effective Date as if made on and as of such date,
provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;

 

3.4               after giving effect to this Amendment as of the Sixth
Amendment Effective Date, no Default or Event of Default shall exist under any
of the Loan Documents, and none shall occur as a result of observing any
provision hereof or to the consummation of the transactions contemplated hereby;
and

 

3.5               all fees of counsel to the Administrative Agent incurred in
connection with the Existing Credit Agreement, this Amendment or any other Loan
Documents and for which the Borrower shall have received an invoice on or prior
to the date hereof, and all fees to CIBC Bank USA and the Lenders required to be
paid in connection herewith, shall have been or will be substantially
simultaneously paid.

 

Section 4.                  Representations and Warranties. Each Loan Party
hereby represents and warrants to the Administrative Agent and the Lenders party
hereto on the date hereof and on the Sixth Amendment Effective Date as follows:

 

(a)                Power and Authority. It has all requisite power and authority
to execute and deliver this Amendment and the other Loan Documents executed and
delivered in connection herewith (together with this Amendment, the “Amendment
Documentation”) to which it is a party and to perform its obligations hereunder,
thereunder and under the Amended Credit Agreement.

 

(b)                Authorization. It has taken all necessary corporate or
limited liability company action, as applicable, to duly authorize the execution
and delivery of, and performance of its obligations under, this Amendment and
the other Amendment Documentation to which it is a party, and this Amendment and
the other Amendment Documentation to which it is a party have been duly
authorized, duly executed and delivered by its duly authorized officer or
officers.

 

(c)                Non-Violation. The execution and delivery of this Amendment
and the other Amendment Documentation to which it is a party and the performance
and observance by it of the terms and provisions hereof, thereof and under the
Amended Credit Agreement (a) do not violate or contravene its Organizational
Documents or any applicable laws or (b) conflict with or result in a breach or
contravention of any provision of, or constitute a default under, any other
agreement, instrument or document binding upon or enforceable against it.

 

(d)                Validity and Binding Effect. Upon satisfaction of the
conditions set forth in Section 3 above, this Amendment, the other Amendment
Documentation to which such Loan Party is a party and the Amended Credit
Agreement shall constitute a legal, valid and binding agreement of such Loan
Party, enforceable against it in accordance with its respective terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

(e)                Representations and Warranties in the Amended Credit
Agreement. The representations and warranties of such Loan Party contained in
the Amended Credit Agreement are true and correct in all material respects, in
each case on and as of the Sixth Amendment Effective Date as if made on and as
of such date, provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 



 5 

 

 

(f)                 No Consent. No consent, exemption, authorization or approval
of, registration or filing with, or any other action by, any Governmental
Authority is required in connection with this Amendment or the other Amendment
Documentation to which it is a party or the execution, delivery, performance,
validity or enforceability of this Amendment, the other Amendment Documentation
or the Amended Credit Agreement, except, in each case, consents, exemptions,
authorizations, approvals, filings and actions which have been obtained or made
and are in full force and effect.

 

(g)                No Event of Default. No Default or Event of Default exists
before the effectiveness of, and none will exist immediately after giving effect
to, this Amendment or as a result of observing any provision hereof.

 

Section 5.                  Miscellaneous.

 

(a)                Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(b)                Survival of Representations and Warranties. All
representations and warranties made hereunder shall survive the execution and
delivery of this Amendment.

 

(c)                Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(d)                Headings. The headings, captions and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

 

(e)                Loan Documents Unaffected. Each reference to the Credit
Agreement in any Loan Document shall hereafter be construed as a reference to
the Amended Credit Agreement. Except as otherwise specifically provided, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Existing Credit Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Existing Credit Agreement or any other
Loan Document, including, without limitation, the guarantees, pledges and grants
of security interests, as applicable, under each of the Collateral Documents,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. This Amendment is a Loan Document.

 

(f)                 Entire Agreement. This Amendment, together with the Amended
Credit Agreement and the other Loan Documents, integrates all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

 

(g)                Acknowledgments. Each Loan Party hereby acknowledges that:

 



 6 

 

 

(i)                 it has consulted and been advised by its own legal counsel
in the negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

 

(ii)               it is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Amendment
and by the other Loan Documents;

 

(iii)             neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Amendment or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders, on one hand, and
the Loan Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;

 

(iv)              the Lenders have no obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated by
this Amendment and by the other Loan Documents, except any obligations expressly
set forth in this Amendment and in the other Loan Documents;

 

(v)                the Lenders and their Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and the Lenders have no obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates; and

 

(vi)              no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Loan Parties and the Lenders.

 

(h)                Release. Immediately upon the execution and acceptance of
this Amendment, each Loan Party and each of their respective successors,
assigns, subsidiaries, affiliates, insurers, employees, attorneys, agents,
representatives and other persons and/or entities connected therewith, hereby
fully and forever compromises, settles, releases, acquits and discharges the
Administrative Agent, the Lenders, the Lead Arranger and their respective
Affiliates and each of their and their Affiliates’ present, former and future
directors, officers, employees, agents, partners, trustees, attorneys, advisors
or other representatives and other persons and/or entities connected therewith
(collectively, the “Released Parties”) from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions, causes of
action (whether at law and/or in equity) and obligations of every nature
whatsoever (whether liquidated or unliquidated, known or unknown, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, fixed or contingent)
that each Loan Party has, had and/or may claim to have against any of the
Released Parties which arise from or relate to any actions which any of the
Released Parties have and/or may have taken or have and/or may have omitted to
take prior to the date this Amendment was executed and, without limiting the
foregoing, with respect to the Amended Credit Agreement and/or any documents
executed and/or delivered in connection with the foregoing.

 

(i)                 Reaffirmation by the Loan Parties. Without limiting its
obligations under or the provisions of the Amended Credit Agreement and the
other Loan Documents, and before and after giving effect to the transactions
contemplated hereby, each Loan Party hereby (a) consents and agrees to and
acknowledges and affirms the terms of this Amendment, (b) affirms and confirms
its guaranty obligations under the Loan Documents to which it is a party and its
pledges, grants, indemnification obligations and other commitments and
obligations under the Amended Credit Agreement and each other Loan Document to
which it is a party, in each case as of the Sixth Amendment Effective Date after
giving effect to this Amendment and the other Amendment Documentation to which
it is a party, (c) agrees that each of the Guarantee Agreement and each
Collateral Document to which it is a party and all guarantees, pledges, grants
and other commitments and obligations under each Loan Document to which it is a
party shall continue to be in full force and effect following the effectiveness
of this Amendment and (d) confirms that all of the Liens and security interests
created and arising under the Collateral Documents remain in full force and
effect, and are not released or reduced, as collateral security for the Secured
Obligations.

 



 7 

 

 

(j)                 Counterparts. This Amendment may be executed by the parties
hereto separately in one or more counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement. Transmission by a party to another party
(or its counsel) via facsimile or electronic mail of a signed copy of this
Amendment (or a signature page of this Amendment) shall be as fully effective as
delivery by such transmitting party to the other parties hereto of a counterpart
of this Amendment that had been manually signed by such transmitting party.

 

(k)                Governing Law. This Amendment and each other Loan Document
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

(l)                 Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the for the Southern
District of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment or in any other Loan Document shall affect any right
that any Loan Party may otherwise have to bring any action or proceeding
relating to this Amendment or any other Loan Document against the Borrower or
any other Loan Party or its properties in the courts of any jurisdiction.

 

(m)              Waiver of Objection to Venue. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
or any other Loan Document in any court referred to in Section 5(l) above. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(n)                Service of Process. Each of the parties hereto irrevocably
consents to service of process in the manner provided for notices in Section
10.9 of the Credit Agreement. Nothing in this Amendment or in the Amended Credit
Agreement will affect the right of any party to this Amendment to serve process
in any other manner permitted by law.

 



 8 

 

 

(o)                Jury Trial Waiver. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 



  FRANCHISE GROUP INTERMEDIATE L 2, LLC                   By: /s/ Michael Piper
      Name: Michael Piper       Title: Chief Financial Officer                  
        FRANCHISE GROUP INTERMEDIATE L 1, LLC                   By: /s/ Michael
Piper       Name: Michael Piper       Title: Chief Financial Officer            
              JTH TAX LLC                     By: /s/ Michael Piper       Name:
Michael Piper       Title: Chief Financial Officer                          
SIEMPRETAX+ LLC                      By: /s/ Michael Piper       Name: Michael
Piper      Title: Chief Financial Officer                            JTH
FINANCIAL, LLC                      By: /s/ Michael Piper       Name: Michael
Piper      Title: Chief Financial Officer         

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  WEFILE LLC                      By: /s/ Daniel Brashier       Name: Daniel
Brashier      Title: Treasurer                             JTH PROPERTIES 1632,
LLC                      By: /s/ Michael Piper       Name: Michael Piper     
Title: Chief Financial Officer                            LTS PROPERTIES, LLC  
                  By: /s/ Michael Piper       Name: Michael Piper      Title:
Chief Financial Officer                            LTS SOFTWARE LLC             
        By: /s/ Daniel Brashier       Name: Daniel Brashier     Title:
Treasurer                              JTH TAX OFFICE PROPERTIES, LLC           
        By: /s/ Michael Piper       Name: Michael Piper      Title: Chief
Financial Officer                 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  360 ACCOUNTING SOLUTIONS, LLC                   By: /s/ Michael Piper      
Name: Michael Piper      Title: Chief Financial Officer                         
  JTH COURT PLAZA, LLC                      By: /s/ Michael Piper       Name:
Michael Piper      Title: Chief Financial Officer                               
 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  CIBC BANK USA, as Administrative Agent, Swingline Lender, L/C Issuer and as a
Lender                   By: /s/ Javier Gutierrez       Name: Javier Gutierrez  
  Title: Managing Director                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  CITIZENS BANK, N.A., as a Lender                   By: /s/ Tracy Van Riper    
  Name: Tracy Van Riper     Title: Senior Vice President                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  FIRST HORIZON BANK, as a Lender                   By: /s/ Liz Febles      
Name: Liz Febles       Title: Vice President                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  FIRST GUARANTY BANK, as a Lender                   By: /s/ Randy Vicknair    
  Name: Randy Vicknair     Title: Chief Credit Officer                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  ATLANTIC UNION BANK, as a Lender                   By: /s/ Peter W. Strauss  
    Name: Peter W. Strauss     Title: Senior Vice President                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Sixth Amendment to Credit Agreement

 

 

  REGIONS BANK, as a Lender                     By: /s/ Andrew Staszesky      
Name: Andrew Staszesky     Title: Vice President  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Sixth Amendment to Credit Agreement



 

 

